AFFIRM; Opinion Filed January 16, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00232-CV

                TABITHA COFFIN AND MICHAEL HOOPER, Appellants
                                    V.
                      BANK OF OKLAHOMA, N.A., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-02088-2012

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Moseley
       Tabitha Coffin and her lawyer, Michael Hooper, appeal an adverse judgment against

Coffin and sanctions awarded against them both in favor of Bank of Oklahoma, N.A. (BOK). In

three issues, Coffin argues the trial court erred by awarding damages that exceeded the amount

requested in BOK’s live pleadings, by awarding attorney’s fees to BOK, and by awarding

sanctions against Coffin. In a single issue, Hooper argues the trial court erred by awarding

sanctions against him. The background of the case and the evidence adduced below are well

known to the parties; thus, we do not recite them here. Because all dispositive issues are settled

in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial

court’s judgment.

       BOK acquired the property where Coffin lived at a foreclosure sale. After Coffin failed

to vacate the premises, BOK commenced eviction proceedings.             The trial court awarded
possession of the property to BOK and Coffin appealed to the county court at law. The county

court at law conducted a jury trial and the jury returned a verdict favorable to BOK. The trial

court entered judgment in favor of BOK, which included awards of possession of the property to

BOK, damages, and attorney’s fees.

       Coffin filed a motion for judgment notwithstanding the verdict and motion for new trial.

BOK filed its response and requested sanctions. The trial court denied Coffin’s motions and

levied sanctions against appellants. This appeal followed. Although our record includes a

clerk’s record, no reporter’s record was filed.

       In her first and second issues, Coffin argues the amount of damages awarded to BOK

exceeded the amount requested by BOK in its live pleadings and the trial court erred by

awarding attorney’s fees to BOK. Coffin asserts the “trial court erred in applying TEX. R. CIV. P.

301 in awarding damages and TEX. PROP. CODE § 24.006 and TEX. R. CIV. P. 752 in awarding

attorney’s fees.” The record does not show that Coffin raised these complaints at the trial court;

thus, she did not preserve them for appellate review. See TEX. R. APP. P. 33.1.

       In Coffin’s third issue, and Hooper’s sole issue, they argue the trial court erred by

sanctioning them. Again, the record does not show that Coffin or Hooper complained to the trial

court about the sanctions. Therefore, they have not preserved their issues for appeal. See TEX.

R. APP. P. 33.1; see also Ganter v. Alpha Testing, Inc., No. 05-10-01228-CV, 2012 WL 2584836,

at *2. (Tex. App.—Dallas July 5, 2012, no pet.) (mem. op.).

       We affirm the trial court’s judgment.




130232F.P05                                             /Jim Moseley/
                                                        JIM MOSELEY
                                                        JUSTICE



                                                  –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TABITHA COFFIN AND MICHAEL                           On Appeal from the County Court at Law
HOOPER, Appellants                                   No. 5, Collin County, Texas
                                                     Trial Court Cause No. 005-02088-2012.
No. 05-13-00232-CV         V.                        Opinion delivered by Justice Moseley.
                                                     Justices Bridges and Evans participating.
BANK OF OKLAHOMA, N.A., Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee Bank of Oklahoma, N.A. recover its costs of this appeal
from appellants Tabitha Coffin and Michael Hooper.


Judgment entered this 16th day of January, 2014.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –3–